DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1-7 are objected. Independent claim 1 is objected to because of reciting the terms “a real world security of distinctions” but the specification does not provide a standard for ascertaining the requisite degree of “a real world security of distinctions”.  
For the purpose of examination, the examiner interprets “a real world security of distinctions” to mean meeting someone at higher degree of separation would provide potential higher security in terms of privacy of matching users. 

Claim 1 is further objected to because of following informalities:
i. In line no. 2, relational_social is recited, which would be relational social.
ii. In line no. 6, mismatched_received is recited, which would be mismatched received.
iii. In line no. 6, “presence of at least particular” is recited, which would be presence of at least one particular.

Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport, Jeffrey et al (PGPUB Document No. 20100205541), hereafter referred as to “Rapaport”, in view of Lerner, Clifford (PGPUB Document No. 20150254311), hereafter, referred to as “Lerner”.

Regarding claim 1, Rapaport teaches A method for matching users remote from one another using remotely located, non- transitory, relational_social media matrix computing code over at least one network, the method comprising (Rapaport, Fig. 1 B and para 0092 discloses a profile matching method of users by user profile attributes where codes are remotely located in a cloud server “Servers within cloud 150 may automatically determine co-compatibility between users 121′, 131′, 141 by comparing their associated profiles including Current personality-based Chat Compatibility profiles (CpCCp's) 105 h. 1 etc., 105 h′ and so forth (see also FIG. 1B)”; where para 0095 further discloses users profile information is stored in a database structure /social media matrix(element 102 of Fig. 1B)): 
receiving profile information from a plurality of users into the social media matrix (Rapaport, para 0095 discloses users profile information is received/stored in a database structure /social media matrix(element 102 of Fig. 1B) “Preferences are determined based on user Current Chat Compatibility profiles directed to personality and topic (CpCCp's and DsCCp's) which are stored in database 151 and whose data structures are now detailed with reference to examples, first in FIG. 1B”); 
matching a first user with a second user amongst the plurality of users based on the presence of at least particular mismatched_received profile information, wherein the social media matrix includes (Rapaport, Fig. 1 B and para 0097 disclose a matching users based on mismatched or undesirable matching feature in user profile matrix such as  certain person (Troll, monster, element 156) certain age range “a third of which is designated here as representing negative scoring criteria that define undesirable chat buddies (156),” ): 
which aspects of the received profile information are indicative of a desire for the particular mismatched received profile information(Rapaport, Fig. 1 B and para 0097 disclose a matching users based on mismatched or undesirable matching feature for mismatching such as person (buddies) and undesirable age range “a third of which is designated here as representing negative scoring criteria that define undesirable chat buddies (156),” ); 
and degrees of data separation regarding at least ones of the mismatched received profile information that provide a real world security of distinctions, corresponded to the degrees of data separation, to at least one of the matching users.
However, in the same field of endeavor of user profile matching Lerner teaches and degrees of data separation regarding at least ones of the mismatched received profile information that provide a real world security of distinctions, corresponded to the degrees of data separation, to at least one of the matching users (Lerner, in response to unclear claim limitation para 0166 teaches how degrees of data separation between two users excluding (not matching or mismatching) first degree of separation between matching users “The potential dates for the viewing user may be selected from users on the social networking system that are indirectly connected to the viewing user. An indirectly connected user is a connection in the social networking system that is not directly connected to the viewing user. That is, an indirectly connected user has at least two degrees of separation from the viewing user. A degree of separation is the number of links from the viewing user ").
For the purpose of examination here the examiner interprets “degrees of data separation regarding at least ones of the mismatched received profile information that provide a real world security of distinctions” to mean dating or meeting someone at higher degree of separation would provide security in terms of privacy of matching users. 


Regarding claim 2, Rapaport and Lerner teach all the limitations of claim 1 and Rapaport further teaches wherein all of the profile information is stored in the social media matrix (Rapaport, para 0095 discloses users profile information is stored in a database structure /social media matrix(element 102 of Fig. 1B) “Preferences are determined based on user Current Chat Compatibility profiles directed to personality and topic (CpCCp's and DsCCp's) which are stored in database 151 and whose data structures are now detailed with reference to examples, first in FIG. 1B”).

Regarding claim 3, Rapaport and Lerner teach all the limitations of claim 2 and Lerner further teaches wherein the social media matrix calculates at least one score relating the first user with the second user to assess the degrees of separation(Lerner, in response to unclear claim limitation para 0032 discloses how degrees of separation scoring is being used for attributes to match compatibility between users  “In addition to the common interests, the compatibility score may also incorporate the degree of separation between the viewing user and the preliminary matching user. ").

Regarding claim 4, Rapaport and Lerner teach all the limitations of claim 3 and Rapaport further teaches wherein the matching is based on the calculated score (Rapaport, Fig. 1 B and para 0098 disclose matching users based on matching scores “In one embodiment, users may also specify levels of importance or weights to be used by the match-making system when scoring these various preferences to find co-compatible other users or co-compatible chat rooms.” ).

Regarding claim 5, Rapaport and Lerner teach all the limitations of claim 1 and Rapaport further teaches wherein the profile information includes geographical information (Rapaport, Fig. 1 B and para 0098 disclose user geographical information in the matching profile “first vertical column 154 labeled “mine” … She has also indicated her geography of permanent residence and time zone to be the central time zone of the USA.” ).

Regarding claim 6, Rapaport and Lerner teach all the limitations of claim 1 and Rapaport further teaches wherein the matrix determines one or more mutual friends of the first and second user as part of the degrees of separation  (Lerner, para 0017 discloses consideration of two degrees of separation (friend of a friend) which determines common or mutual linkages  “ A degree of separation is the number of links from the viewing user, as measured by connections between users of the social networking system. Colloquially, an indirectly connected user with a degree of separation of 2 is a “friend of a friend.” The social dating system 100 may consider a user an indirectly connected user up to a maximum degree of separation, such as 2, 3, or 4” ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaport, Jeffrey et al (PGPUB Document No. 20100205541), hereafter referred as to “Rapaport”, in view of Lerner, Clifford (PGPUB Document No.  20150254311), hereafter, referred to as “Lerner”, in further view of Ben-Yoseph, Roy  (PGPUB Document No.  20130066990), hereafter, referred to as “Ben-Yoseph”.

Regarding claim 7, Rapaport and Lerner teach all the limitations of claim 6 but they don’t explicitly teach wherein the first and second user are not matched in response to determining at least one mutual friend between the first and second user (Lerner, para 0032 discloses degree of separation between two matching users can be set to 3 and which would separate or not match mutual friends (friends of friend)  “ A degree of separation is the number of links from the viewing user, as measured by connections between users of the social networking system. Colloquially, an indirectly connected user with a degree of separation of 2 is a “friend of a friend.” The social dating system 100 may consider a user an indirectly connected user up to a maximum degree of separation, such as 2, 3, or 4” ).
However, in the same field of endeavor of identifying people by degree of separation Ben-Yoseph teaches wherein the first and second user are not matched in response to determining at least one mutual friend between the first and second user (Ben-Yoseph, Fig. 8 and para 0084 discloses identifying users by degree of separation between them; para 0086 further discloses setting/selecting degrees separation for matching; degrees of separation can be set to 3 (beyond “friend of a friend”) matching of mutual friends (friends of a friend) would be excluded  “the user may be provided with an interface that allows the user to decide whether degrees of separation will be used, and, if so, how many degrees should be used” ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the matching/unmatching of users by degree of separation of Rapaport and Lerner into the setting of degrees of data separation to exclude mutual connections between users of Ben-Yoseph to produce an expected result of finding the best match according to user’s preference. The modification would be obvious because one ordinary skill in the art would be motivated to provide an option to users (looking for a match) to have him or herself to find someone who are not common to their friends. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
US 20190297365, discloses mismatching or negative attributes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULLAH A DAUD/           Examiner, Art Unit 2164